EXHIBIT 10.1
 
ACCESS NEWS


Company and Media Contact:Contact: Investor Relations
Christine Berni Donald C. Weinberger
Director of Investor Relations Wolfe Axelrod Weinberger Assoc. LLC
Access Pharmaceuticals, Inc. (212) 370-4500
(212) 786-6208




ACCESS PHARMACEUTICALS ANNOUNCES PRIVATE PLACEMENT OF $5.2 MILLION




Dallas, TX and New York, NY, November 2, 2011 - ACCESS PHARMACEUTICALS, INC.
(OTCBB: ACCP), a biopharmaceutical company leveraging its proprietary
drug-delivery platforms to develop treatments in areas of oncology, cancer
supportive care and diabetes, announced that it has entered into definitive
agreements for the purchase of $5.2 million of units, consisting of Access
common stock and warrants, in a private placement financing with a select group
of institutional and accredited investors.  Each unit consists of one share of
common stock at $1.45 share price, with 50% warrant coverage with an exercise
price of $1.67 per share and a term of two and half years and 50% warrant
coverage with an exercise price of $2.00 per share and a term of 5 years.  The
Company is required to file a resale registration statement within 30 days
following the closing that covers the resale by the investors of the shares and
the shares issuable upon exercise of the warrants.  The transaction is expected
to close on or about November 7, 2011, subject to the satisfaction of customary
closing conditions.


“We believe this financing gives us the necessary resources to advance MuGard
significantly in the United States and globally,” said Jeffrey Davis, CEO of
Access Pharmaceuticals, Inc.  He continued, “We appreciate the continued support
of our investors.”


Cowen and Company, LLC and Rodman & Renshaw, LLC, a wholly-owned subsidiary of
Rodman & Renshaw Capital Group, Inc., acted as the exclusive co-placement agents
for the offering.


The securities issued in this private placement have not been registered under
the Securities Act of 1933, as amended, or any state securities laws, and were
issued and sold in a private placement pursuant to Regulation D of the
Securities Act.


About Access:
Access Pharmaceuticals, Inc. is an emerging biopharmaceutical company that
develops and commercializes proprietary products for the treatment and
supportive care of cancer patients. Access' products include MuGard™
(www.MuGard.com), which has received FDA marketing clearance for the management
of patients with mucositis, ProLindac™, a second generation DACH Platinum in
Phase 2 clinical testing of patients with ovarian cancer, and Thiarabine™, a
novel nucleoside analog that has demonstrated both pre-clinical and clinical
activity in certain cancers; currently in a Phase 1/2a trial in hematological
malignancies at M.D. Anderson Cancer Center in Houston, Texas.


The company also has other advanced drug delivery technologies including
CobaCyte™-mediated targeted delivery and CobOral-oral drug delivery, its
proprietary nanopolymer delivery technology based on the natural vitamin B12
uptake mechanism.  For additional information on Access Pharmaceuticals, please
visit our website at www.accesspharma.com.


This press release contains certain statements that are forward-looking within
the meaning of Section 27a of the Securities Act of 1933, as amended, and that
involve risks and uncertainties. These statements include those relating to: our
cash burn rate, clinical trial plans and timelines and clinical results for
ProLindac, MuGard, Thiarabine and Cobalamin and other product candidates, our
ability to achieve clinical and commercial success and our ability to
successfully develop marketed products. These statements are subject to numerous
risks, including but not limited to Access’ need to obtain additional financing
in order to continue the clinical trial and operations and to the risks detailed
in Access’ Annual Reports on Form 10-K and other reports filed by Access with
the Securities and Exchange Commission.